Citation Nr: 1445299	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right foot disability, to include bunions.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to June 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina that denied the benefit sought on appeal.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  Further, while the case was on remand, the Veteran's file was fully converted to a paperless file.  The Board has considered the documents in both files while reviewing this appeal.

In June 2013, the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current right foot disability was not caused or aggravated by a disease or injury in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right foot disability, to include bunions, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a November 2010 Agency of Original Jurisdiction (AOJ) letter provided the Veteran fully time- and content-compliant notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The Veteran was afforded a VA examination in January 2012.  The examiner considered an accurate history and provided a definitive opinion supported by a rationale that took the history into account.  

The Board remanded the case in June 2013 to obtain all of the Veteran's treatment records which were not previously associated with the claims file.  Those records have been added to the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)).  
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence establishes a current right foot disability, as documented in VA treatment records, the January 2012 examination report and the reports of the Veteran and his wife.

An in-service injury is shown by service treatment records.  Records dated in July 1957 note the Veteran's complaints of sore feet.  Physical examination revealed an ingrown toe nail on the left foot, and calluses at the right metatarsal.  Arch supports were issued to the Veteran.  On a November 1957 Report of Medical History for an annual physical examination, the Veteran noted a history of foot complaints.  The November 1957 Report of Medical Examination, however, reflects his feet were assessed as normal.  The June 1959 Report of Medical Examination For Separation also reflects the Veteran's feet were assessed as normal.  He was deemed fit for separation with a Profile of 1A.

The missing element in the Veteran's claim is a nexus between the current disability and a disease or injury in service.  

The Veteran's October 2010 claim stated only that he was entitled to service connection for bunions on the bottom of his right foot.  At the January 2012 hearing, the Veteran apparently did not report relevant symptoms between the time of service and initial post-service treatment in Mary 2011.

The January 2012 VA examination report reflects the examiner reviewed the claims file and the Veteran's electronic records as part of the examination.  The Veteran reported he was a truck driver during his active service and worked as a mechanic after his separation.  He reported further that he had pain in his right foot while stationed in Germany, and he was treated without surgery.  His next reported treatment was 55 years later, when he was treated by a VA podiatrist in March 2011, where he complained of right foot pain.  The examiner noted the March 2011 podiatry entry in full.  Physical examination at that assessment revealed no significant callus of the right foot.  The January 2012 examination report reflects that physical examination revealed no significant callus formation on the right foot.  The examiner opined the Veteran's currently diagnosed metatarsalgia is not casually connected to the right foot treatment he received in service.  The examiner noted the wear and tear of the Veteran's lifetime work as a mechanic, and the fact he did not seek treatment until 50-plus years after his separation from active service.

In a March 2011statement, the Veteran's wife recalled the Veteran's complaints of pain during service from ill-fitting boots.  She reported that his foot problems had gotten worse at unspecified times after service; but did not report any ongoing disability from service.  She then noted that the Veteran's feet got worse in later years.

The Veteran's VA outpatient records reflect he has peripheral vascular disease.  An October 2009 outpatient entry notes he has chronic ulcers of the right ankle and about the foot due to venous stasis.  None of the related entries note any opinion that the disorder is causally related to the Veteran's active service.

Absent evidence relating the current disability to service, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  Reasonable doubt does not arise and the claim is denied.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a right foot disability, to include bunions, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


